Case 2:20-cv-01158-JMA-SIL Document 1-1 Filed 03/03/20 Page 1 of 3 PagelD #: 9
CIVIL COVER SHEET

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Allstate Verhicle and Property Insurance Company,

(b) County of Residence of First Listed Plaintiff

Cook County, IL

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (/irm Name, Address, and Telephone Number)
Lewis Johs Avallone Aviles, LLP

One CA Plaza, Suite 2205
Islandia, New York 11749 (631) 755-0101

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Krzysztof Mars and Dorota Mars, Individuallly and as the
(Please see attached Rider for Complete Caption)

Suffolk County

(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PA RTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O 1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 @& 1 Incorporated or Principal Place o4 a4
of Business In This State
O 2 US. Government % 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place os as
Defendant (Indicate Citizenship of Parties in Item II1) of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation go6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Only)
| CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY __ OTHER STATUTES ]
% 110 Insurance PERSONAL INJURY PERSONALINJURY  |© 625 Drug Related Seizure (J 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ OF 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS OG 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability 7 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal 0 840 Trademark 0 460 Deportation
Student Loans © 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards O 861 HIA (1395ff) O 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle © 370 Other Fraud Act © 862 Black Lung (923) © 490 Cable/Sat TV
6 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 0 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal Relations O 864 SSID Title XVI Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage G 740 Railway Labor Act 0 865 RSI (405(g)) OG 890 Other Statutory Actions
G 196 Franchise Injury GO 385 Property Damage OG 751 Family and Medical O 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice © 790 Other Labor Litigation O) 895 Freedom of Information
I REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS | 791 Employee Retirement FEDERAL TAX SUITS Act
0 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff 1 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) 899 Administrative Procedure
© 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General 950 Constitutionality of
© 290 All Other Real Property © 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
0 446 Amer, w/Disabilities -] J 540 Mandamus & Other | 465 Other Immigration
Other O $50 Civil Rights Actions
© 448 Education © 555 Prison Condition
OC 560 Civil Detainee -
Conditions of
Confinement

 

V. ORIGIN (Place an “X" in One Box Only)

a) Original

Proceeding

2 Removed from
State Court

oO 3

Remanded from
Appellate Court

1 4 Reinstated or

Reopened

© 5 Transferred from
Another District
(specify)

Litigation

1 6 Multidistrict

 

VI. CAUSE OF ACTION

Cite the U.S.
38 U.S.C: §1332

ivil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

 

Brief description of cause:

 

Declaratory Judgment Action.

 

VII. REQUESTED IN
COMPLAINT:

o
UNDER RULE 23, F.

VIII, RELATED CASE(S)

IF ANY

(See instructions):

CHECK IF THIS IS A CLASS ACTION

R.Cv.P.

JUDGE

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

 

PKNo

1 Yes

 

DATE
03/02/2020

FOR OFFICE USE ONLY

RECEIPT #

Z
SIGNATURE OF ATTORNEY OF

AMOUNT

APPLYING IFP

JUDGE

Pier Litdies

MAG, JUDGE
Case 2:20-0¥-011 sae el ROR OF Atak AOR BLEEP? f° Panel * 1

Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a

certification to the contrary is filed.

Case is Eligible for Arbitration [ ]

 

|, Karen M. Berberich , counsel for Plaintiff , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

[| monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

Allstate Insurance Company is a wholly owned subsidiary of The Allstate Corporation, a publicly traded
corporation.

RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIil on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that * A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still

pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? [] Yes YZ] No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? YW Yes Cl] No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? VW] Yes No

c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader sein does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? A es No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION
| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
1 Yes oO No
Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

CO Yes (If yes, please explain YW No

| certify the “Tl, of all information provided above.
r)

ALA Lar Ath?

Signature:

[

Last Modified: 11/27/2017
Case 2:20-cv-01158-JMA-SIL Document 1-1 Filed 03/03/20 Page 3 of 3 PagelD #: 11

RIDER TO CIVIL COVER SHEET

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY,

Plaintiff,
-against-
KRZYSZTOF MARS and DOROTA MARS, Individually and as
the parents and natural guardians of M.M., an infant, and WILLIE
MOORE and URSULA MOORE, Individually and as the parents
and natural guardians of D.W.M and D.D.M., infants,

Defendants.

 
